Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3766 Page 1 of 11




                             EXHIBIT 22
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3767 Page 2 of 11




                                                               Exhibit 22 Page 207
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3768 Page 3 of 11




                                                               Exhibit 22 Page 208
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3769 Page 4 of 11




                                                               Exhibit 22 Page 209
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3770 Page 5 of 11




                                                               Exhibit 22 Page 210
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3771 Page 6 of 11




                                                               Exhibit 22 Page 211
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3772 Page 7 of 11




                                                               Exhibit 22 Page 212
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3773 Page 8 of 11




                                                               Exhibit 22 Page 213
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3774 Page 9 of 11




                                                               Exhibit 22 Page 214
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3775 Page 10 of 11




                                                                Exhibit 22 Page 215
Case 3:17-cv-01112-JLS-NLS Document 110-9 Filed 06/27/19 PageID.3776 Page 11 of 11




                                                                Exhibit 22 Page 216
